—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated November 14, 1997, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*346The defendant established prima facie entitlement to summary judgment by submitting evidence demonstrating that the plaintiff did not sustain a “serious injury” (see, Insurance Law § 5102 [d]). In order to raise a triable issue of fact as to whether he suffered a “significant limitation of use of a body function or system” (Insurance Law § 5102 [d]), as alleged, the plaintiff was required to submit objective evidence of the extent or degree of the limitation and its duration (see, Beckett v Conte, 176 AD2d 774). The affidavit of the plaintiff’s physician failed to provide such evidence in that it relied on unsworn reports (see, Merisca v Alford, 243 AD2d 613; Friedman v U-Haul Truck Rental, 216 AD2d 266). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.